Citation Nr: 0336157	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  01-01 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder to include ulcers.  

2.  Entitlement to service connection for a hiatal hernia.  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a low 
back/tailbone/coccyx disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On March 5, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the veteran and determine the 
name and location of the VA Medical 
Center in Oklahoma where he received 
treatment for gastrointestinal 
complaints/disorder to include an ulcer, 
for a hiatal hernia, and for a low back 
disorder during the period of 
March 28, 1991 to the present.  

2.  Obtain the veteran's medical records 
from the indicated VA Medical Center in 
Oklahoma (see request #1) for any 
treatment for a gastrointestinal 
complaints/disorder to include an ulcer, 
for a hiatal hernia, and for a low back 
disorder during the period of March 28, 
1991 to the present.  Please obtain 
following types of records: Notes, 
Discharge Summaries, Consults, Problem 
List, Confirmed Diagnoses.

3.  The record indicates that the veteran 
was treated for a low back disorder by 
Dr. Fulper in the Tri-Cities area during 
the period of 1995 to the present time.  
Make arrangements to obtain complete 
clinical records, outpatient treatment 
records, and x-ray reports.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the current nature and etiology 
of any gastrointestinal disorder and/or 
any low back disorder.  The examiner 
should review the veteran's medical 
records to include his service medical 
records which include complaints of 
heartburn and indigestion as well as back 
pain in February 1991.  The examiner 
should specifically determine if the 
veteran has an ulcer or other 
gastrointestinal disorder and if the 
veteran has a hiatal hernia.  If so, the 
examiner should opine as to the etiology 
thereof and the date of onset of the 
symptoms of any current disorder.  The 
examiner should also determine if the 
veteran has a low back disorder.  If so, 
the examiner should opine as to the 
etiology thereof.  Send the claims folder 
to the examiner(s) for review.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



